[ex1019uksecurityagreemen001.jpg]
Exhibit 10.19



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen002.jpg]
ii 1243436-LONSR01A - MSW CONTENTS Clause Page 1. INTERPRETATION
..............................................................................................
1 2. GUARANTEE
.......................................................................................................
7 3. CREATION OF SECURITY
...............................................................................
10 4. REPRESENTATIONS - GENERAL
................................................................... 13 5.
RESTRICTIONS ON DEALINGS
...................................................................... 14 6.
INVESTMENTS
..................................................................................................
14 7. ACCOUNTS
........................................................................................................
17 8. ASSIGNED CONTRACTS
.................................................................................
19 9. PLANT AND MACHINERY
..............................................................................
20 10. WHEN SECURITY BECOMES ENFORCEABLE
............................................ 21 11. ENFORCEMENT OF
SECURITY......................................................................
21 12. ADMINISTRATOR
.............................................................................................
23 13. RECEIVER
..........................................................................................................
23 14. POWERS OF RECEIVER
...................................................................................
24 15. APPLICATION OF PROCEEDS
........................................................................ 27 16.
TAXES, EXPENSES AND INDEMNITY
.......................................................... 27 17. DELEGATION
....................................................................................................
28 18. FURTHER ASSURANCES
................................................................................
28 19. POWER OF ATTORNEY
...................................................................................
29 20. PRESERVATION OF SECURITY
..................................................................... 29 21.
MISCELLANEOUS
............................................................................................
32 22. RELEASE
............................................................................................................
33 23. COUNTERPARTS
..............................................................................................
34 24. NOTICES
............................................................................................................
34 25. GOVERNING LAW
............................................................................................
37 26. ENFORCEMENT
................................................................................................
37 SCHEDULE 1 Security Assets
...................................................................................
39 PART 1 Charged
Shares...................................................................................
39 PART 2 Specific Plant and Machinery
............................................................ 40 PART 3 Security
Accounts
............................................................................ 123
SCHEDULE 2 Forms of Letter for Security
Accounts............................................. 126 PART 1 Notice to
Account Bank ...................................................................
126 PART 2 Acknowledgement of Account Bank
............................................... 129 SCHEDULE 3 Forms of Letter
for Insurance Policies ............................................. 131 PART 1
Form of Notice of Assignment
......................................................... 131 PART 2 Form of
Letter of Undertaking .........................................................
133 SCHEDULE 4 Forms of Letter for Assigned Contracts
........................................... 134 PART 1 Notice to Counterparty
..................................................................... 134 PART 2
Acknowledgement of Counterparty
................................................. 136



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen003.jpg]




--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen004.jpg]
2 1243436-LONSR01A - MSW (e) any bill of exchange or other negotiable instrument
from time to time held by it for an amount in excess of $250,000 (or its
equivalent in other currencies); (f) any other agreement whether existing at the
date of this Deed or entered into after the date of this Deed under which the
aggregate consideration payable at any time to a Chargor is in excess of
$100,000 (or its equivalent in other currencies); and (g) any other agreement
from time to time to which a Chargor is a party and which a Chargor and the
Administrative Agent have designated an Assigned Contract. Cash Management
Document means in relation to any Chargor, any agreement to which it is a party
between two or more members of the Group that provides for any cash pooling,
set-off, netting, or similar arrangement. Charged Shares means all shares in any
member of the Group that is on the date of this Deed, or after the date of this
Deed becomes, a wholly-owned Material Foreign Subsidiary of a Chargor and which
is incorporated in England and Wales and held by, or issued to, a Chargor or
held by any nominee on its behalf. Charged Company means each member of the
Group from time to time whose shares are subject to this Security. Credit
Agreement means the credit agreement dated on or about the date of this Deed
between, amongst others, Avaya UK, as U.K. Borrower, the other borrowers party
thereto, and the Administrative Agent. Discharge Date means the date on which
all of the Secured Obligations have been paid in full (other than contingent
indemnification obligations not yet accrued and payable), independently of any
partial or intermediate payment in accordance with the terms of the Loan
Documents, and the Lenders have no further commitment to lend under the Credit
Agreement, the Outstanding Amount of L/C Obligations have been either reduced to
zero, back-stopped by a letter of credit in form and substance satisfactory to
the Administrative Agent in its sole discretion or Cash Collateralized and the
L/C Issuers have no further obligations to issue Letters of Credit under the
Credit Agreement. Enforcement Event means the occurrence of an Event of Default
which is continuing. Group means Holdings, the Company and any of the Company's
Restricted Subsidiaries. Insurance Policies means, in relation to any Chargor,
all insurance policies maintained by such Chargor, other than any insurance
policy to the extent such insurance policy provides for (i) business
interruption insurance or (ii) insurance in respect of liabilities of that
Chargor to third parties. Intercompany Document means in relation to any
Chargor, any note or loan agreement with any other member of the Group.
Investments means: (a) the Charged Shares; and



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen005.jpg]
3 1243436-LONSR01A - MSW (b) all other shares, stocks, debentures, bonds,
warrants, coupons and other securities and investments issued by any member of
the Group that is a wholly- owned Material Foreign Subsidiary of a Chargor
organized in England and Wales, Germany, Ireland or Canada, which a Chargor
purports to mortgage or charge under this Deed. Party means a party to this
Deed. Plant and Machinery means any plant, machinery, computers or office
equipment which a Chargor purports to mortgage or charge under this Deed.
Receiver means an administrative receiver, a receiver and manager or a receiver,
in each case, appointed under this Deed and that term will include any appointee
under a joint and/or several appointment. Related Rights means in relation to
any Investment: (a) the proceeds of sale of the whole or any part of that asset
or any monies and proceeds paid or payable in respect of that asset; (b) all
rights under any agreement for sale, option or lease in respect of that asset;
and (c) all rights, benefits, claims, contracts, warranties, remedies, security
indemnities or covenants for title in respect of that asset. Secured Obligations
means all advances to, and debts, liabilities, obligations, covenants and duties
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Security
means any Security Interest created, evidenced or conferred by or under this
Deed. Security Account means in relation to any Chargor: (a) any account
specified in Part 3 of Schedule 1 (Security Assets) opposite its name; (b) any
other account which a Chargor purports to charge under this Deed; and (c) in
each case, any subdivision or sub account of any such account, but excludes any
Excluded Account. Security Assets means any and all assets of each Chargor that
are the subject of this Security. Security Interest means any mortgage, pledge,
lien, charge (fixed or floating), assignment, hypothecation, set-off or trust
arrangement for the purpose of creating



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen006.jpg]
4 1243436-LONSR01A - MSW security, reservation of title or security interest or
any other agreement or arrangement having a similar effect. Security Period
means the period beginning on the date of this Deed and ending on the Discharge
Date. Security Trust Deed means the Security Trust Deed dated on or about the
date of this Deed and entered into between, amongst others, the Administrative
Agent and Avaya UK. Territory means England and Wales. 1.2 Construction In this
Deed (including its Recitals): (a) capitalised terms defined in the Credit
Agreement have, unless expressly defined in this Deed, the same meaning in this
Deed. (b) an agreement includes any legally binding arrangement, agreement,
contract, deed or instrument (in each case whether oral or written); (c) an
amendment includes any amendment, supplement, variation, waiver, novation,
modification, replacement or restatement (however fundamental) and amend and
amended shall be construed accordingly; (d) assets includes properties, assets,
businesses, undertakings, revenues and rights of every kind (including uncalled
share capital), present or future, actual or contingent, and any interest in any
of the above; (e) a consent includes an authorisation, permit, approval,
consent, exemption, licence, order, filing, registration, recording,
notarisation, permission or waiver; (f) references to an Event of Default being
continuing means that such Event of Default has occurred or arisen and has not
been expressly remedied or has not been expressly waived in writing by the
Administrative Agent or the applicable Lenders, in each case in accordance with,
and to the extent permitted by, the terms of the Credit Agreement; (g) a
disposal includes any sale, transfer, grant, lease, licence or other disposal,
whether voluntary or involuntary and dispose will be construed accordingly; (h)
including means including without limitation and includes and included shall be
construed accordingly; (i) indebtedness includes any obligation (whether
incurred as principal, guarantor or surety and whether present or future, actual
or contingent) for the payment or repayment of money; (j) losses includes
losses, actions, damages, payments, claims, proceedings, costs, demands,
expenses (including legal and other fees) and liabilities of any kind and loss
shall be construed accordingly;



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen007.jpg]
5 1243436-LONSR01A - MSW (k) a person includes any individual, trust, firm,
fund, company, corporation, partnership, joint venture, government, state or
agency of a state or any undertaking or other association (whether or not having
separate legal personality) or any two or more of the foregoing; and (l) a
regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but if not having the force of
law compliance with which is customary) of any governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation. (m) In this Deed, unless a contrary intention appears: (i) a
reference to any person includes a reference to that person’s permitted
successors, assignees and transferees and, in the case of the Administrative
Agent, any person for the time being appointed as Administrative Agent in
accordance with the Loan Documents, and in the case of the Administrative Agent
and any Receiver, any Delegate of the Administrative Agent or Receiver (as
appropriate); (ii) references to Clauses, Subclauses and Schedules are
references to, respectively, clauses and subclauses of and schedules to this
Deed and references to this Deed include its schedules; (iii) a reference to (or
to any specified provision of) any agreement is to that agreement (or that
provision) as amended, restated or otherwise modified from time to time; (iv) a
reference to a statute, statutory instrument or provision of law is to that
statute, statutory instrument or provision of law, as it may be applied, amended
or re-enacted from time to time; (v) the index to and the headings in this Deed
are for convenience only and are to be ignored in construing this Deed; (vi)
references to “with full title guarantee” are to be construed as provided for in
the Law of Property (Miscellaneous Provisions) Act 1994; and (vii) words
imparting the singular include the plural and vice versa. (n) The term:
certificated has the meaning given to it in the Uncertificated Securities
Regulations 2001; and clearance system means a person whose business is or
includes the provision of clearance services or security accounts or any nominee
or depository for that person. (o) Any covenant of a Chargor under this Deed
(other than a payment obligation) remains in force during the Security Period
and is given for the benefit of each Secured Party. (p) The terms of the other
Loan Documents and of any side letters between any Parties in relation to any
Loan Document (as the case may be) are incorporated



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen008.jpg]
6 1243436-LONSR01A - MSW in this Deed to the extent required to ensure that any
purported disposition of any freehold or leasehold property contained in this
Deed is a valid disposition in accordance with section 2(1) of the Law of
Property (Miscellaneous Provisions) Act 1989. (q) This Deed shall continue to be
effective, or be reinstated, as the case may be, if at any time any payment (or
any part thereof) of any of the Secured Obligations is avoided, rescinded or
must otherwise be restored or returned by the Administrative Agent or any other
Secured Party, as though such payment had not been made. (r) Unless the context
otherwise requires, a reference to a Security Asset or any type or description
of a Security Asset includes: (i) any part of that Security Asset; and (ii) any
present and future assets of that type. 1.3 Third Party Rights (a) Unless
expressly provided to the contrary in this Deed, a person who is not a party to
this Deed may not enforce any of its terms under the Contracts (Rights of Third
Parties) Act 1999. (b) Notwithstanding any term of this Deed, the consent of any
third party is not required to rescind, vary, amend or terminate this Deed at
any time. 1.4 Limitation under German Law (a) Notwithstanding anything to the
contrary in this Deed or any other Loan Document, if and to the extent that any
managing director (Geschäftsführer) of Avaya GmbH demonstrates in writing to the
Administrative Agent by way of providing a certificate accompanied with
background information satisfactory to the Administrative Agent (acting
reasonably) that enforcement of the Security over English Assets of Avaya GmbH
created pursuant to this Deed in respect of any Cross- and Upstream Liability
Obligation were to cause personal liability of such managing director based on
mandatory restrictions imposed by German law relating to up-stream and
cross-stream guarantees and/or collateral and/or payment, the Administrative
Agent shall only be entitled to enforce such Security over the English Assets of
Avaya GmbH created pursuant to this Deed in respect of the Cross- and Upstream
Liability Obligation up to the amount at which no such personal liability (as
demonstrated by the managing director) would occur. In the event that the
Administrative Agent is so restricted in enforcement of the Security over the
English Assets of Avaya GmbH granted hereunder pursuant to this Clause, Avaya
GmbH shall take all reasonable measures to mitigate the effect of such
limitation and inform the Administrative Agent of any such measures accordingly.
Avaya GmbH shall at any time, upon the Administrative Agent's reasonable
request, provide the Administrative Agent with further and updated evidence
showing whether and to which extent its financial condition has improved. The
Administrative Agent shall at all times remain entitled (acting reasonably) to
further enforce the Security over the English Assets of Avaya GmbH created
pursuant to this Deed in respect of the Cross- and Upstream Liability Obligation
as and when the financial condition of Avaya GmbH improves.



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen009.jpg]
7 1243436-LONSR01A - MSW (b) Any evidence relating to financial information
delivered by Avaya GmbH in connection with (a) above shall be prepared in
accordance with the provisions of the German Commercial Code (Handelsgesetzbuch,
"HGB") consistently applied by Avaya GmbH in preparing its unconsolidated
balance sheets (Jahresabschluss) according to Section 42 GmbHG, Sections 242,
264 HGB in the previous years, save that (i) loans provided to Avaya GmbH by its
parent or any of its parent's subsidiaries shall be disregarded, if and to the
extent that such loans are subordinated or are considered subordinated by law or
by contract at least to the rank pursuant to section 39 (1) No. 5 InsO and (ii)
loans or other contractual liabilities incurred by Avaya GmbH in breach of this
Deed or any other Loan Document shall not be taken into account as liabilities.
(c) “Cross- and Upstream Liability Obligations” means any guarantee and
indemnity or joint and several liability which secures any obligations owed by
any other Loan Party who is an affiliated company (verbundenes Unternehmen)
within the meaning of Section 15 German Stock Corporation Act (Aktiengesetz) (in
each case other than a direct or indirect subsidiary of Avaya GmbH). For the
avoidance of doubt, any guarantee and indemnity or joint and several liability
which secures any obligations owed in respect of (x) loans to the extent they
are on-lent to Avaya GmbH or any of its direct or indirect subsidiaries and such
amount is not repaid or (y) bank guarantees, letters of credit or any other
financial or monetary instrument issued for the benefit of any of the creditors
of Avaya GmbH or any of its direct or indirect subsidiaries shall not constitute
Cross- and Upstream Liability Obligations. 2. GUARANTEE 2.1 Guarantee Each
Chargor irrevocably and unconditionally jointly and severally: (a) guarantees as
principal obligor to each Secured Party due and punctual performance by each
Loan Party of all of the Secured Obligations now or in the future due, owing or
incurred by such Loan Party; (b) undertakes with each Secured Party that
whenever another Loan Party does not pay or discharge any Secured Obligation now
or in the future due, owing or incurred by that Loan Party, it shall immediately
on the Administrative Agent’s written demand pay or discharge such Secured
Obligation as if it was the principal obligor; and (c) indemnifies each Secured
Party immediately on written demand against any cost, loss or liability suffered
by the Administrative Agent or other Secured Party if any obligation guaranteed
by it is or becomes unenforceable, invalid or illegal. The amount of the cost,
loss or liability shall be equal to the amount which the Administrative Agent or
such other Secured Party would otherwise have been entitled to recover. 2.2
Continuing Guarantee This guarantee is a continuing guarantee and will extend to
the ultimate balance of sums payable by any Loan Party under the Loan Documents,
regardless of any intermediate payment or discharge in whole or in part.



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen010.jpg]
8 1243436-LONSR01A - MSW 2.3 Reinstatement If any payment by a Loan Party or any
discharge given by the Administrative Agent or other Secured Party (whether in
respect of the obligations of any Loan Party or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event: (a) the liability of each Chargor shall continue as if the
payment, discharge, avoidance or reduction had not occurred; and (b) the
Administrative Agent and each other Secured Party shall be entitled to recover
the value or amount of that security or payment from each Chargor, as if the
payment, discharge, avoidance or reduction had not occurred. 2.4 Waiver of
defences Without prejudice to Clause 22 (Release), the obligations of each
Chargor under this Clause (Guarantee) will not be affected by an act, omission,
matter or thing which, but for this Clause (Guarantee), would reduce, release or
prejudice any of its obligations under this Clause (Guarantee) (without
limitation and whether or not known to it or any Secured Party) including: (a)
any time, waiver or consent granted to, or composition with, any other Chargor
or other person; (b) the release of any other Chargor or any other person under
the terms of any composition or arrangement with any creditor of any member of
the Group; (c) the taking, variation, compromise, exchange, renewal or release
of, or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any other Chargor or other person or any
non-presentation or non- observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security; (d) any incapacity or lack of power, authority or legal personality of
or dissolution or change in the members or status of a Chargor or any other
person; (e) any amendment, novation, supplement, extension (whether of maturity
or otherwise) or restatement (in each case, however fundamental and of
whatsoever nature) or replacement of a Loan Document or any other document or
security; (f) any unenforceability, illegality or invalidity of any obligation
of any person under any Loan Document or any other document or security; or (g)
any insolvency or similar proceedings. 2.5 Demands (a) The making of one demand
under Clause 2.1 (Guarantee) shall not preclude the Administrative Agent from
making any further demands. (b) Any delay of the Administrative Agent in making
a demand under Clause 2.1 (Guarantee) shall not be treated as a waiver of its
rights to make such demand.



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen011.jpg]
9 1243436-LONSR01A - MSW 2.6 Chargor Intent Without prejudice to the generality
of Clause 2.4 (Waiver of defences), each Chargor expressly confirms that it
intends that this guarantee shall extend from time to time to any (however
fundamental) variation, increase, extension or addition of or to any of the Loan
Documents and/or any facility or amount made available under any of the Loan
Documents for the purposes of or in connection with any of the following:
business acquisitions of any nature; increasing working capital; enabling
investor distributions to be made; carrying out restructurings; refinancing
existing facilities; refinancing any other indebtedness; making facilities
available to new borrowers; any other variation or extension of the purposes for
which any such facility or amount might be made available from time to time; and
any fees, costs and/or expenses associated with any of the foregoing. 2.7
Immediate recourse Each Chargor waives any right it may have of first requiring
the Administrative Agent or any other Secured Party (or any trustee or agent on
its behalf) to proceed against or enforce any other rights or security or claim
payment from any person before claiming from that Chargor under this Clause 2
(Guarantee). This waiver applies irrespective of any law or any provision of a
Loan Document to the contrary. 2.8 Deferral of the Chargors' rights (a) Until
all amounts which may be or become payable by the Loan Parties under or in
connection with the Loan Documents have been paid in full and unless the
Administrative Agent otherwise directs (in which case it shall take such action
as it is directed), no Chargor will exercise any rights which it may have by
reason of performance by it of its obligations under the Loan Documents: (i) to
be indemnified by another Loan Party; (ii) to claim any contribution from any
other Chargor of any Loan Party's obligations under the Loan Documents; and/or
(iii) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of any Secured Party under the Loan Documents or of
any other guarantee or security taken pursuant to, or in connection with, the
Loan Documents by any Secured Party. (b) If a Chargor receives any benefit,
payment or distribution in relation to such rights it shall hold that benefit,
payment or distribution to the extent necessary to enable all amounts which may
be or become payable to the Secured Parties by the Loan Parties under or in
connection with the Loan Documents to be repaid in full on trust for the Secured
Parties and shall promptly pay or transfer the same to the Administrative Agent
or as the Administrative Agent may direct. 2.9 Additional security This
guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Secured Party.



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen012.jpg]
10 1243436-LONSR01A - MSW 2.10 Credit Agreement The provisions of sections
2.08(b) (Interest) (with respect to Default Rate), 2.14 (Incremental Credit
Extensions) and 3.01 (Taxes) of the Credit Agreement are hereby incorporated,
mutatis mutandi, and shall apply to this Deed, the Chargors, the Lenders and the
Administrative Agent as if set forth herein. 3. CREATION OF SECURITY 3.1 General
(a) All this Security: (i) is created in favour of the Administrative Agent;
(ii) is security for the payment, discharge and performance of all the Secured
Obligations; and (iii) is made with full title guarantee in accordance with the
Law of Property (Miscellaneous Provisions) Act 1994. (b) Each Chargor hereby
acknowledges that all assets, right, interests and benefits which are now or in
the future granted to the Administrative Agent pursuant to this Clause or
otherwise mortgaged, charged, assigned or otherwise granted to it under this
Deed (or any other document in connection herewith) and all other rights, powers
and discretions granted to or conferred upon the Administrative Agent under this
Deed or the other Loan Documents (or any other document in connection therewith)
shall be held by the Administrative Agent on trust for the Secured Parties from
time to time in accordance with the provisions of the Security Trust Deed. (c)
The fact that no or incomplete details of any Security Asset are inserted in
Schedule 1 (Security Assets) does not affect the validity or enforceability of
this Security. (d) Any Security Interest granted by a Foreign Chargor pursuant
to this Deed shall be limited to all of the assets of each such Foreign Chargor
which are located or otherwise situated in England and Wales or which are
governed, expressly or by operation of law or otherwise, by English law (any
such assets being English Assets). 3.2 Investments (a) Each Chargor charges by
way of a first fixed charge its interest in all shares, stocks, debentures,
bonds, warrants, coupons or other securities and investments (including all Cash
Equivalents) owned by it or held by any nominee on its behalf. (b) A reference
in this Deed to any share, stock, debenture, bond, warrant, coupon or other
security or investment includes: (i) any dividend, interest or other
distribution paid or payable;



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen013.jpg]
11 1243436-LONSR01A - MSW (ii) any right, money or property accruing, derived,
incidental or offered at any time by way of redemption, substitution, exchange,
bonus or preference, under option rights or otherwise; (iii) any right against
any clearance system; (iv) any Related Rights; and (v) any right under any
custodian or other agreement, in relation to that share, stock, debenture, bond,
warrant, coupon or other security or investment. 3.3 Plant and machinery Each
Chargor charges by way of a first fixed charge all plant, machinery, computers
and office equipment owned by it (excluding any equipment that is leased) and
which is specified in Part 2 of Schedule 1 (Security Assets) opposite its name
and any and all other plant, machinery, computers and office equipment (or any
interest therein) owned by it. 3.4 Credit balances Each Chargor charges by way
of a first fixed charge all of its rights in respect of each amount standing to
the credit of each account held with any person, in England and Wales, and the
debt represented by that account. 3.5 Book debts Each Chargor charges by way of
a first fixed charge: (a) all of its book and other debts; (b) all other moneys
due and owing to it; and (c) the benefit of all rights, securities and
guarantees of any nature enjoyed or held by it in relation to any item under
paragraphs (a) or (b) above. 3.6 Insurance Policies (a) Each Chargor assigns
absolutely, subject to a proviso for re-assignment on redemption, all amounts
payable to it under or in connection with each of its Insurance Policies and all
of its rights in connection with those amounts. (b) To the extent that they are
not effectively assigned under paragraph (a) above, each Chargor charges by way
of a first fixed charge all amounts and rights described in paragraph (a) above.
3.7 Assigned Contracts (a) Each Chargor assigns absolutely, subject to a proviso
for re-assignment on redemption, all of its rights in respect of its Assigned
Contracts. (b) To the extent that any such right described in paragraph (a)
above is not assignable or capable of assignment, the assignment of that right
purported to be effected by paragraph (a) shall operate as an assignment of any
damages,



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen014.jpg]
12 1243436-LONSR01A - MSW compensation, remuneration, profit, rent or income
which that Chargor may derive from that right or be awarded or entitled to in
respect of that right. 3.8 Miscellaneous Each Chargor charges by way of a first
fixed charge: (a) any beneficial interest, claim or entitlement it has to any
assets of any pension fund; (b) its goodwill; (c) the benefit of any
authorisation (statutory or otherwise) held in connection with its business or
the use of any Security Asset; (d) the right to recover and receive compensation
which may be payable to it in respect of any authorisation referred to in
paragraph (c) above; and (e) its uncalled capital. 3.9 Floating charge (a) Each
Chargor charges by way of a floating charge all of its assets whatsoever and
wheresoever not otherwise effectively mortgaged, charged or assigned under this
Deed. (b) Except as provided in paragraph (c) below, the Administrative Agent
may by notice to a Chargor convert the floating charge created by that Chargor
under this Deed into a fixed charge as regards any of that Chargor’s assets
specified in that notice if an Event of Default has occurred and is continuing.
(c) The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of: (i) the obtaining of a moratorium; or (ii)
anything done with a view to obtaining a moratorium, under section 1A of the
Insolvency Act 1986 or under the Insolvency Act 2000. (d) The floating charge
created under this Deed will (in addition to the circumstances in which the same
will occur under general law) automatically convert into a fixed charge over all
of each Chargor’s assets: (i) if an administrator is appointed in respect of any
Chargor or the Administrative Agent receives notice of an intention to appoint
an administrator in respect of any Chargor; or (ii) on the convening of any
meeting of the members of that Chargor to consider a resolution to wind up (or
not wind up) that Chargor unless permitted under section 7.04 (Fundamental
Changes) of the Credit Agreement. (e) The floating charge created under this
Deed is a qualifying floating charge for the purpose of paragraph 14 of Schedule
Bl to the Insolvency Act 1986.



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen015.jpg]
13 1243436-LONSR01A - MSW (f) The giving by the Administrative Agent of a notice
under paragraph (b) above in relation to any asset of a Chargor will not be
construed as a waiver or abandonment of the Administrative Agent’s rights to
give any other notice in respect of any other asset or of any other right of any
other Secured Party under this Deed or any other Loan Document. (g) Any charge
which has been converted into a fixed charge in accordance with paragraphs (b)
or (d) above may, by notice in writing given at any time by the Administrative
Agent to the relevant Chargor, be reconverted into a floating charge in relation
to the Security Assets specified in such notice. 4. REPRESENTATIONS - GENERAL
4.1 Nature of security Each Chargor represents and warrants to each Secured
Party that: (a) this Deed creates those Security Interests it purports to create
and is not liable to be avoided or otherwise set aside on its liquidation or
administration or otherwise; (b) all actions and consents including all filings,
notices, registrations and recordings necessary for the exercise by the
Administrative Agent of the voting or other rights provided for in this Deed or
the exercise of remedies in respect of the Security Assets have been made or
will be obtained within periods required to perfect the Security (except that
there is no requirement to take any perfection steps in respect of Security
Interests granted in relation to motor vehicles, intellectual property or real
estate until such time as instructed to do so in writing by the Administrative
Agent whilst an Enforcement Event exists) as against any third party; and (c)
Schedule 1 (Security Assets) properly identifies: (i) in Part 1 thereof, all
Charged Shares and other shares, stocks, debentures, bonds, warrants, coupons
and other securities and investments owned by the Chargors in the Territory at
the date of this Deed; (ii) in Part 3 thereof, other than any Excluded Accounts
existing on the date of this Deed, all bank accounts held by the Chargors in
England and Wales on the date of this Deed and Avaya UK has no other bank
accounts and the Foreign Chargors have no other bank accounts that are not
secured in favour of the Secured Parties pursuant to another Collateral Document
in force on the date of this Deed, other than any Excluded Accounts. 4.2 Times
for making representations and warranties (a) The representations and warranties
set out in this Deed (including in this Clause) are made by each Chargor on the
date of this Deed. (b) Each representation and warranty under this Deed is
deemed to be repeated by each Chargor on the date of each Credit Extension under
a Loan Document (other than any Protective Advance and any conversion of Loans
to the other



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen016.jpg]
14 1243436-LONSR01A - MSW Type or a continuation of Eurocurrency Rate Loans,
CDOR Loans or EURIBOR Loans). (c) When a representation and warranty is deemed
to be repeated, it is deemed to be made by reference to the circumstances
existing at the time of repetition provided that, to the extent that any
representation and warranty specifically refers to an earlier date, it shall be
made by reference to such earlier date. 5. RESTRICTIONS ON DEALINGS No Chargor
may: (a) create or permit to subsist any Security Interest on any of its assets;
or (b) either in a single transaction or in a series of transactions and whether
related or not and whether voluntarily or involuntarily sell, lease, transfer,
redeem or otherwise dispose of all or any part of its assets, unless permitted
by the Credit Agreement. 6. INVESTMENTS 6.1 Investments Each Chargor represents
and warrants to each Secured Party that: (a) its Investments are duly
authorised, validly issued and fully paid; (b) its Investments are not subject
to any Security Interest, any option to purchase or similar right, in each case,
other than as permitted by the Credit Agreement; (c) it is the sole legal and
beneficial owner of its Investments (save for any Investments acquired by or
issued to that Chargor after the date of this Deed that are held by any nominee
on its behalf or any Investments transferred to the Administrative Agent or its
nominee pursuant to this Deed); (d) each Charged Company is a company
incorporated with limited liability; and (e) the constitutional documents of
each Charged Company do not restrict or inhibit any transfer of those shares on
creation or enforcement of this Security. 6.2 Certificated Investments (a) Each
Chargor must: (i) deposit with the Administrative Agent, or as the
Administrative Agent may direct, any bearer instrument, share certificate or
other document of title or evidence of ownership in relation to any Investment,
immediately in respect of any Investment subject to this Security on the date of
this Deed and thereafter as soon as practicable (and in any event, within 45
days after the date of acquisition thereof or such longer period as to which the
Administrative Agent may agree in its reasonable discretion) following the
acquisition by, or the issue to, that Chargor of any certificated Investment
(unless the same is required for registering any transfer, in which case the
relevant Chargor must deposit the same immediately after such registration is
completed); and



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen017.jpg]
15 1243436-LONSR01A - MSW (ii) as soon as practicable (and in any event within
10 Business Days' of any request ) take any action and execute and deliver to
the Administrative Agent any share transfer or other document which may
reasonably be requested by the Administrative Agent in order to enable the
transferee to be registered as the owner or otherwise obtain (whilst an
Enforcement Event exists) a legal title to that Investment, which includes
delivering all stock transfer forms (executed and left undated) in favour of the
Administrative Agent or any of its nominees as transferee or, if the
Administrative Agent so directs, with the transferee left blank. (b) The
Administrative Agent may whilst an Enforcement Event exists complete the
instruments of transfer on behalf of the Chargor in favour of itself or such
other person as it shall select. 6.3 Calls (a) Each Chargor must pay all calls
and other payments due and payable in respect of any of its Investments. (b) If
a Chargor fails to do so, the Administrative Agent may (at its discretion) pay
those calls or other payments on behalf of that Chargor. That Chargor must
within 10 Business Days of written request reimburse the Administrative Agent
for any payment made by the Administrative Agent under this Subclause and,
pending reimbursement, that payment will constitute part of the Secured
Obligations. 6.4 Other obligations in respect of Investments (a) It is
acknowledged and agreed that notwithstanding anything to the contrary contained
in this Deed, each Chargor shall remain liable to observe and perform all of the
conditions and obligations assumed by it in respect of any of its Investments.
(b) No Secured Party will be required in any manner to: (i) perform or fulfil
any obligation of a Chargor; (ii) make any payment; (iii) make any enquiry as to
the nature or sufficiency of any payment received by it or a Chargor; (iv)
present or file any claim or take any other action to collect or enforce the
payment of any amount; or (v) take any action in connection with the taking up
of any (or any offer of any) stocks, shares, rights, monies or other property
paid, distributed, accruing or offered at any time by way of interest, dividend,
redemption, bonus, rights, preference, option, warrant or otherwise, in respect
of any Investment.



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen018.jpg]
16 1243436-LONSR01A - MSW 6.5 Voting rights (a) Unless an Event of Default is
continuing, each Chargor may continue to exercise the voting rights, powers and
other rights in respect of its Investments for any purpose consistent with the
terms of this Deed, the Credit Agreement and the other Loan Documents provided
that such rights and powers shall not be exercised in any manner, except as is
permitted under the Credit Agreement, that would materially and adversely affect
the rights and remedies of the Administrative Agent or the other Secured Parties
under this Deed, the Credit Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same. (b) Subject to the terms of the
Credit Agreement, unless an Event of Default has occurred and is continuing, and
the Administrative Agent shall have notified each Chargor of the suspension of
the rights of the Chargors under this Clause, all dividends or other income or
distributions paid or payable in relation to any Investments must be paid to the
relevant Chargor. To achieve this: (i) the Administrative Agent or its nominee
will promptly execute any dividend mandate necessary to ensure that payment is
made direct to the relevant Chargor; or (ii) if payment is made directly to the
Administrative Agent (or its nominee) at a time when an Event of Default is not
continuing, the Administrative Agent (or that nominee) will promptly pay that
amount to the relevant Chargor. (c) Whilst an Enforcement Event exists, and
following notice to the applicable Chargor that the rights of the Chargor under
this Clause 6.5 (Voting rights) are suspended, the Administrative Agent or its
nominee may exercise or refrain from exercising: (i) any voting rights; and (ii)
any other powers or rights which maybe exercised by the legal or beneficial
owner of any Investment, any person who is the holder of any Investment or
otherwise, in each case, in the name of the relevant Chargor, the registered
holder or otherwise and without any further consent or authority on the part of
the relevant Chargor and irrespective of any direction given by any Chargor. (d)
To the extent that the Investments remain registered in the names of the
Chargors, each Chargor irrevocably appoints the Administrative Agent or its
nominee as its proxy to exercise all voting rights in respect of those
Investments whilst an Event of Default is continuing. (e) Each Chargor must
indemnify the Administrative Agent against any loss or liability incurred by the
Administrative Agent as a consequence of the Administrative Agent acting in
respect of its Investments on the direction of that Chargor, save to the extent
that such loss or liability resulted from the gross negligence, bad faith or
wilful misconduct of, or breach of any obligation under any Loan Document by,
the Administrative Agent, as determined by the final, non-appealable judgment of
a court of competent jurisdiction.



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen019.jpg]
17 1243436-LONSR01A - MSW 6.6 Clearance systems (a) Whilst an Enforcement Event
exists, each Chargor must, if so requested by the Administrative Agent: (i)
instruct any clearance system to transfer any Investment held by it for that
Chargor or its nominee to an account of the Administrative Agent or its nominee
with that clearance system; and (ii) take whatever action the Administrative
Agent may request for the dematerialisation or rematerialisation of any
Investments held in a clearance system. (b) Whilst an Enforcement Event exists,
without prejudice to the rest of this Subclause the Administrative Agent may, at
the expense of the relevant Chargor, take whatever action is required for the
dematerialisation or rematerialisation of the Investments as necessary. 7.
ACCOUNTS 7.1 Accounts Except as otherwise permitted by the Credit Agreement, all
Security Accounts must be maintained at a branch of the Account Bank approved by
the Administrative Agent (those listed in Part 3 of Schedule 1 being approved by
the Administrative Agent's execution of this Deed). 7.2 Change of Account Bank
(a) Any Account Bank may be changed to another bank and additional banks may be
appointed as Account Banks if the Administrative Agent so agrees, or as
otherwise permitted by the Credit Agreement. (b) Without prejudice to Clause
7.2(a), a Chargor may only open an account with a new Account Bank after the
proposed new Account Bank agrees with the Administrative Agent and the relevant
Chargor, in a manner satisfactory to the Administrative Agent (acting
reasonably), to fulfil the role of the Account Bank under this Deed, provided
that this paragraph (b) shall not apply to Excluded Accounts. (c) No Chargor
shall, during the continuance of this Deed, without the Administrative Agent’s
prior consent, permit or agree to any variation of the rights attaching to any
Security Account or close any Security Account except in accordance with section
6.15(d) (Cash Management Systems) of the Credit Agreement. 7.3 Book debts and
receipts In respect of amounts receivable by a Chargor, each Chargor must comply
with section 6.15 (Cash Management Systems) of the Credit Agreement. 7.4
Withdrawals (a) Whilst:



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen020.jpg]
18 1243436-LONSR01A - MSW (i) a Specified Event of Default is continuing, in the
case of a Security Account that is a cash pooling account; or (ii) during the
continuance of a Cash Dominion Event, in the case of other Security Accounts,
the Administrative Agent (or a Receiver) may withdraw amounts standing to the
credit of any Security Account for application in accordance with the Credit
Agreement. (b) The Administrative Agent may only give instructions to Account
Banks, as referred to in paragraph 1(b) in the form of notice set out in Part 1
of Schedule 2 whilst: (i) a Specified Event of Default is continuing, in the
case of instructions to any Account Banks with whom any Security Account that is
a cash pooling account is held; or (ii) during the continuance of a Cash
Dominion Event, in the case of any Account Banks with whom any other Security
Account is held, and, notwithstanding the foregoing, the Administrative Agent
agrees that it shall not deliver any instructions to any account bank in respect
of Excluded Accounts. (c) Each Chargor shall be entitled to receive, withdraw or
otherwise transfer any credit balance from time to time standing to the credit
of any Security Account except: (i) whilst a Specified Event of Default is
continuing, in the case of a Security Account that is a cash pooling account, or
during the continuance of a Cash Dominion Event, in the case of any other
Security Account; or (ii) if otherwise prohibited by section 6.15 (Cash
Management Systems) of the Credit Agreement, in which case, the Chargor shall
not be so entitled without the prior written consent of the Administrative
Agent. (d) Each Chargor must ensure that none of its Security Accounts is
overdrawn at any time other than in accordance with any Cash Management Document
or as permitted by the Credit Agreement. (e) Each Chargor must ensure that each
Account Bank operates each Security Account in accordance with the terms of this
Deed and the notices given under Clause 7.5 or as otherwise permitted by the
Credit Agreement. 7.5 Notices of charge (a) Each Chargor must: (i) immediately
give notice to each relevant Account Bank with whom a Security Account listed in
Part 3(A) of Schedule 1 is held,



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen021.jpg]
19 1243436-LONSR01A - MSW substantially in the form of Part 1 of Schedule 2
(Forms of letter for Security Accounts); and (ii) procure that each relevant
Account Bank in respect of Security Accounts existing on the Closing Date,
acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed.
(b) Each Chargor agrees that it shall, in connection with any amendment of the
instructions to the Account Bank: (i) as soon as practicable following request
by the Administrative Agent provide a revised or supplemental notice to each
relevant Account Bank in a form and substance satisfactory to the Administrative
Agent (acting reasonably); and (ii) use reasonable endeavours to procure that
each relevant Account Bank acknowledges any amended notice delivered pursuant to
paragraph (b)(i) above within 14 days of such notice. Notwithstanding the
foregoing, if the Chargor has used reasonable endeavours but has not been able
to obtain the acknowledgement, its obligation to obtain the acknowledgement
shall cease on expiry of that 14-day period. 8. ASSIGNED CONTRACTS 8.1 Copies of
Assigned Contracts Each Chargor must supply the Administrative Agent and any
Receiver with copies of each of its Assigned Contracts and any information and
documentation relating to any of its Assigned Contracts if reasonably requested
by the Administrative Agent or any Receiver (subject to any confidentiality
obligation binding on the relevant Chargor). 8.2 Rights If an Event of Default
is continuing, following written notice to the applicable Chargor of its
intention to do so, the Administrative Agent may exercise (without any further
consent or authority on the part of the Chargor and irrespective of any
direction given by the Chargor) any of that Chargor’s rights under its Assigned
Contracts. 8.3 Notices of assignment on signing Each Chargor must: (a) as soon
as practicable, serve a notice of assignment, substantially in the form of Part
1 of Schedule 4 (Forms of letter for Assigned Contracts), on each of the other
parties to each of its Assigned Contracts referred to in paragraphs (a) to (e)
of the definition of Assigned Contracts which are in existence on the date of
this Deed; and (b) use commercially reasonable endeavours to procure that each
of those other parties acknowledges that notice, substantially in the form of
Part 2 of Schedule 4 (Forms of letter for Assigned Contracts) within 14 days of
the date of this Deed or, if later, the date of entry into that Assigned
Contract (as appropriate). Notwithstanding the foregoing, if the Chargor has
used commercially reasonable endeavours but has not been able to obtain the



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen022.jpg]
20 1243436-LONSR01A - MSW acknowledgement, its obligation to obtain the
acknowledgement shall cease on expiry of that 14-day period. 8.4 Notices of
assignment following an Enforcement Event If an Enforcement Event exists, each
Chargor must, if the Administrative Agent so requests: (a) as soon as
practicable after such request by the Administrative Agent, serve a notice of
assignment, substantially in the form of Part 1 of Schedule 4 (Forms of letter
for Assigned Contracts), on each of the other parties to each of its Assigned
Contracts referred to in paragraphs (f) and (g) of the definition of Assigned
Contracts which are then in existence; and (b) use commercially reasonable
endeavours to procure that each of those other parties acknowledges that notice,
substantially in the form of Part 2 of Schedule 4 (Forms of letter for Assigned
Contracts) within 14 days of the Chargor serving notice on each of the other
parties to the relevant Assigned Contracts in accordance with (a) above.
Notwithstanding the foregoing, if the Chargor has used commercially reasonable
endeavours but has not been able to obtain the acknowledgement, its obligation
to obtain the acknowledgement shall cease on expiry of that 14-day period. 9.
PLANT AND MACHINERY 9.1 Maintenance Each Chargor must take any action which the
Administrative Agent may require to evidence the interest of the Administrative
Agent in its Plant and Machinery and except if the failure to do so would not
reasonably be expected to have a Material Adverse Effect, each Chargor must take
commercially reasonable steps to keep its Plant and Machinery in good repair and
in good working order and condition, ordinary wear and tear excepted and
casualty or condemnation excepted and consistent with past practice. 9.2
INSURANCE POLICIES 9.3 Rights (a) If an Event of Default is continuing: (i) the
Administrative Agent may exercise (without any further consent or authority on
the part of any Chargor and irrespective of any direction given by any Chargor)
any of the rights of any Chargor in connection with any amounts payable to it
under any of its Insurance Policies; (ii) each Chargor must take such steps (at
its own cost) as the Administrative Agent may require to enforce those rights;
this includes initiating and pursuing legal or arbitration proceedings in the
name of that Chargor; and (iii) each Chargor must hold any payment received by
it under any of its Insurance Policies on trust for the Administrative Agent.



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen023.jpg]
21 1243436-LONSR01A - MSW 9.4 Notice Each Chargor must: (a) as soon as
practicable give notice of this Deed to each of the other parties to each of the
Insurance Policies by sending a notice substantially in the form of Part 1 of
Schedule 3 (Insurance Policies); and (b) use commercially reasonable endeavours
to procure that each such other party delivers a letter of acknowledgement to
the Administrative Agent substantially in the form of Part 2 of Schedule 3
(Insurance Policies) within 45 days of the date of this Deed or, if later, the
date of entry into that Insurance Policy (as appropriate). Notwithstanding the
foregoing, if the Chargor has used reasonable endeavours but has not been able
to obtain the acknowledgements, its obligation to obtain the acknowledgement
shall cease on expiry of that 45- day period. 10. WHEN SECURITY BECOMES
ENFORCEABLE 10.1 Timing This Security will become immediately enforceable if an
Event of Default is continuing. 10.2 Enforcement After this Security has become
enforceable in accordance with Clause 10.1 (Timing), the Administrative Agent
may in its absolute discretion enforce all or any part of this Security (1) in
any manner it sees fit in accordance with the Loan Documents or (2) as the
Required Lenders or all of the Lenders, as applicable, direct in accordance with
the Credit Agreement. 11. ENFORCEMENT OF SECURITY 11.1 General (a) The power of
sale and any other power conferred on a mortgagee by law (including under
section 101 of the Act) as varied or amended by this Deed will be immediately
exercisable at any time after this Security has become enforceable in accordance
with Clause 10.1 (Timing). (b) For the purposes of all powers implied by law,
the Secured Obligations are deemed to have become due and payable on the date of
this Deed. (c) Any restriction imposed by law on the power of sale (including
under section 103 of the Act) or the right of a mortgagee to consolidate
mortgages (including under section 93 of the Act) does not apply to this
Security or to the exercise by the Administrative Agent of its right to
consolidate all or any of the Security with any other security in existence at
the time or to its power of sale, which powers may be exercised by the
Administrative Agent without notice to the Chargor on or at any time after this
Security has become enforceable. (d) Any powers of leasing conferred on the
Administrative Agent by law are extended so as to authorise the Administrative
Agent to lease, make agreements for leases, accept surrenders of leases and
grant options as the



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen024.jpg]
22 1243436-LONSR01A - MSW Administrative Agent may think fit and without the
need to comply with any restrictions conferred by law (including under section
99 or 100 of the Act). 11.2 No liability as mortgagee in possession Neither the
Administrative Agent nor any Receiver will be liable, by reason of entering into
possession of a Security Asset: (a) to account as mortgagee in possession or for
any loss on realisation; or (b) for any neglect, default or omission in
connection with a Security Asset for which a mortgagee in possession might
otherwise be liable, save as regards the Administrative Agent, to the extent
such loss or liability resulted from the gross negligence, bad faith or wilful
misconduct of the Administrative Agent, as determined by the final,
non-appealable judgment of a court of competent jurisdiction. 11.3 Privileges
Each Receiver and the Administrative Agent is entitled to all the rights,
powers, privileges and immunities conferred by law (including the Act) on
mortgagees and receivers duly appointed under any law (including the Act). 11.4
Protection of third parties No person (including a purchaser) dealing with the
Administrative Agent or a Receiver or its or his agents will be concerned to
enquire: (a) whether the Secured Obligations have become payable; (i) whether
any power which the Administrative Agent or a Receiver is purporting to exercise
has become exercisable or is being properly exercised; (ii) whether any money
remains due under the Loan Documents; or (iii) how any money paid to the
Administrative Agent or to that Receiver is to be applied. (b) The receipt of
the Administrative Agent or any Receiver shall be conclusive discharge to a
purchaser and, in making any sale or disposal of any of the Security Assets or
making any acquisition, the Administrative Agent or any Receiver may do so for
such consideration, in such manner and on such terms as it thinks fit. 11.5
Redemption of prior mortgages (a) At any time after this Security has become
enforceable in accordance with Clause 10.1 (Timing), the Administrative Agent
may: (i) redeem any prior Security Interest against any Security Asset; and/or
(ii) procure the transfer of that Security Interest to itself; and/or



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen025.jpg]
23 1243436-LONSR01A - MSW (iii) settle and pass the accounts of the prior
mortgagee, chargee or encumbrancer; any accounts so settled and passed will be,
in the absence of manifest error, conclusive and binding on each Chargor. (b)
Each Chargor must pay to the Administrative Agent, promptly following receipt by
the applicable Chargor of an invoice relating thereto setting forth such costs
and expenses in reasonable detail, the documented out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest
and, pending reimbursement, that payment will constitute part of the Secured
Obligations. 11.6 Contingencies If this Security is enforced at a time when no
amount is due under the Loan Documents but at a time when amounts may or will
become due, the Administrative Agent (or the Receiver) may pay the proceeds of
any recoveries effected by it into such number of suspense accounts as it
considers appropriate. 12. ADMINISTRATOR 12.1 Appointment of Administrator (a)
Subject to the Insolvency Act 1986, at any time and from time to time after this
Security becomes enforceable in accordance with Clause 10.1 (Timing), or if any
Chargor so requests the Administrative Agent in writing from time to time, the
Administrative Agent may appoint any one or more qualified persons to be an
Administrator of that Chargor, to act together or independently of the other or
others appointed (to the extent applicable). (b) Any such appointment may be
made pursuant to an application to court under paragraph 12 of Schedule B1 of
the Insolvency Act 1986 (Administration application) or by filing specified
documents with the court under paragraphs 14 - 21 of Schedule B1 of the
Insolvency Act 1986 (Appointment of administrator by holder of floating charge).
(c) In this clause qualified person means a person who, under the Insolvency Act
1986, is qualified to act as an Administrator of any company with respect to
which he is appointed. 13. RECEIVER 13.1 Appointment of Receiver (a) Except as
provided below, the Administrative Agent may, without prior notice to the
Chargors, appoint any one or more persons to be a Receiver of all or any part of
the Security Assets if: (i) this Security has become enforceable in accordance
with Clause 10.1 (Timing); or (ii) a Chargor so requests the Administrative
Agent in writing at any time. (b) Any appointment under paragraph (a) above may
be by deed, under seal or in writing under its hand.



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen026.jpg]
24 1243436-LONSR01A - MSW (c) Except as provided below, any restriction imposed
by law on the right of a mortgagee to appoint a Receiver (including under
section 109(1) of the Act) does not apply to this Deed. (d) The Administrative
Agent is not entitled to appoint a Receiver solely as a result of the obtaining
of a moratorium (or anything done with a view to obtaining a moratorium) under
the Insolvency Act 2000 except with the leave of the court. (e) The
Administrative Agent may not appoint an administrative receiver (as defined in
section 29(2) of the Insolvency Act 1986) over the Security Assets if the
Administrative Agent is prohibited from so doing by section 72A of the
Insolvency Act 1986 and no exception to the prohibition on appointing an
administrative receiver applies. 13.2 Removal The Administrative Agent may by
writing under its hand (subject to any requirement for an order of the court in
the case of an administrative receiver) remove any Receiver appointed by it and
may, whenever it thinks fit, appoint a new Receiver in the place of any Receiver
whose appointment may for any reason have terminated. 13.3 Remuneration The
Administrative Agent may fix the remuneration of any Receiver appointed by it
and any maximum rate imposed by any law (including under section 109(6) of the
Act) will not apply. 13.4 Agent of each Chargor (a) A Receiver will be deemed to
be the agent of the relevant Chargor for all purposes and accordingly will be
deemed to be in the same position as a Receiver duly appointed by a mortgagee
under the Act. The relevant Chargor is solely responsible for the contracts,
engagements, acts, omissions, defaults and losses of, and remuneration payable
to, a Receiver and for liabilities incurred by a Receiver. (b) No Secured Party
will incur any liability (either to a Chargor or to any other person) by reason
of the appointment of a Receiver or for any other reason. 13.5 Relationship with
Administrative Agent To the fullest extent allowed by law, any right, power or
discretion conferred by this Deed (either expressly or impliedly) or by law on a
Receiver may after this Security becomes enforceable in accordance with Clause
10.1 (Timing) be exercised by the Administrative Agent in relation to any
Security Asset without first appointing a Receiver or notwithstanding the
appointment of a Receiver. 14. POWERS OF RECEIVER 14.1 General (a) A Receiver
has all the rights, powers and discretions set out below in this Clause in
addition to those conferred on it by any law. This includes:



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen027.jpg]
25 1243436-LONSR01A - MSW (i) in the case of an administrative receiver, all the
rights, powers and discretions conferred on an administrative receiver under the
Insolvency Act 1986; and (ii) otherwise, all the rights, powers and discretions
conferred on a receiver (or a receiver and manager) under the Act and the
Insolvency Act 1986. (b) If there is more than one Receiver holding office at
the same time; each Receiver may (unless the document appointing him states
otherwise) exercise all the powers conferred on a Receiver under this Deed
individually and to the exclusion of any other Receiver. 14.2 Possession A
Receiver may take immediate possession of, get in and collect any Security Asset
(including income accrued from time to time). 14.3 Calls A Receiver may make, or
require the directors of a Chargor to make, calls upon the holders of share
capital of a Chargor which remains uncalled and to enforce payment of such calls
and any previous unpaid calls by taking proceedings. 14.4 Carry on business A
Receiver may carry on any business of any Chargor in any manner he thinks fit.
14.5 Employees (a) A Receiver may appoint and discharge managers, officers,
agents, accountants, servants, workmen and others for the purposes of this Deed
upon such terms as to remuneration or otherwise as he thinks fit. (b) A Receiver
may discharge any person appointed by any Chargor and employ, engage, dismiss or
vary the terms of employment or engagement of employees, workmen, servants,
officers, managers, agents and advisers on such terms as to remuneration and
otherwise as he shall think fit including power to engage his own firm in the
conduct of the receivership. 14.6 Borrow money A Receiver may raise and borrow
money either unsecured or on the security of any Security Asset either in
priority to this Security or otherwise and generally on any terms and for
whatever purpose which he thinks fit. 14.7 Redemption of security A Receiver may
redeem, discharge or compromise any security whether or not having priority to
all or any part of the security constituted pursuant to this Deed. 14.8
Covenants, guarantees and indemnities A Receiver may enter into such bonds,
covenants, guarantees, commitments, indemnities and other obligations or
liabilities as he shall think fit and make all payments needed to effect,
maintain or satisfy such obligations or liabilities.



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen028.jpg]
26 1243436-LONSR01A - MSW 14.9 Sale of assets (a) A Receiver may sell, exchange,
convert into money and realise any Security Asset by public auction or private
contract and generally in any manner and on any terms which he thinks fit. (b)
The consideration for any such transaction may consist of cash, debentures or
other obligations, shares, stock or other valuable consideration and any such
consideration may be payable in a lump sum or by instalments spread over any
period which he thinks fit. 14.10 Contracts A Receiver may enter into any
contract or arrangement and perform, repudiate, rescind or vary any contract to
which a Chargor is a party. 14.11 Acquisitions A Receiver may purchase, lease,
hire or acquire any assets or rights which he shall in his absolute discretion
consider necessary or desirable for the carrying on, improvement or realisation
of, or for the benefit of, the whole or any part of the Security Assets or the
business of a Chargor. 14.12 Compromise A Receiver may settle, adjust, refer to
arbitration, compromise and arrange any claim, account, dispute, question or
demand with or by any person who is or claims to be a creditor of any Chargor or
relating in any way to any Security Asset. 14.13 Legal actions A Receiver may
bring, prosecute, enforce, defend, negotiate and abandon any action, suit or
proceedings in connection with the business of a Chargor, all or any party of
any Security Asset or this Security which he thinks fit. 14.14 Receipts A
Receiver may give a valid receipt for any moneys and execute any assurance or
thing which may be proper or desirable for realising any Security Asset. 14.15
Subsidiaries A Receiver may form a Subsidiary of any Chargor and supervise,
control and finance any existing or new Subsidiary of that Chargor and transfer
to that Subsidiary any Security Asset. 14.16 Delegation A Receiver may delegate
his powers in accordance with this Deed. 14.17 Lending A Receiver may lend money
or advance credit to any customer of any Chargor.



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen029.jpg]
27 1243436-LONSR01A - MSW 14.18 Protection of assets A Receiver may: (a) effect
any repair or insurance and do any other act which any Chargor might do in the
ordinary conduct of its business to protect or improve any Security Asset; (b)
commence and/or complete any building operation; (c) apply for and maintain any
planning permission, building regulation approval or any other authorisation;
and (d) effect, maintain or renew indemnity and other insurances and to obtain
bonds and performance guarantees in each case as he thinks fit. 14.19 Other
powers A Receiver may: (a) do all other acts and things which he may consider
desirable or necessary for realising any Security Asset or incidental or
conducive to any of the rights, powers or discretions conferred on a Receiver
under or by virtue of this Deed or by law; (b) exercise in relation to any
Security Asset all the powers, authorities and things which he would be capable
of exercising if he were the absolute beneficial owner of that Security Asset;
and (c) use the name of any Chargor for any of the above purposes. 15.
APPLICATION OF PROCEEDS (a) All moneys from time to time received or recovered
by the Administrative Agent or any Receiver in connection with the realisation
or enforcement of all or any part of the Security shall be held by the
Administrative Agent on trust for the Secured Parties from time to time in
accordance with the provisions of the Security Trust Deed to apply them in
accordance with the terms of the Security Trust Deed and the Credit Agreement.
(b) This Clause does not prejudice the right of any Secured Party to recover any
shortfall from a Loan Party. 16. TAXES, EXPENSES AND INDEMNITY (a) Each Chargor
must pay, or on an indemnity basis reimburse, any and all amounts for which it
is liable in accordance with, and solely to the extent required by, sections
2.08 (Interest), 3.01 (Taxes), 10.04 (Attorney Costs and Expenses), 10.05
(Indemnification by the Borrowers) and 10.19 (Judgment Currency) of the Credit
Agreement. (b) Any amount due but unpaid shall carry interest at the rate and on
the basis mentioned in Clause 21.1 (Interest).



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen030.jpg]
28 1243436-LONSR01A - MSW 17. DELEGATION 17.1 Power of Attorney The
Administrative Agent or any Receiver may delegate by power of attorney or in any
other manner to any person any right, power or discretion exercisable by it
under this Deed which delegation shall not preclude either the subsequent
exercise, any subsequent delegation or any revocation of such right, power or
discretion by the Administrative Agent or any Receiver itself. 17.2 Terms Any
such delegation may be made upon any terms (including power to sub-delegate)
which the Administrative Agent or any Receiver may think fit. 17.3 Liability
Neither the Administrative Agent nor any Receiver will be in any way liable or
responsible to any Chargor for any loss or liability arising from any act,
default, omission or misconduct on the part of any Delegate or sub-delegate,
save as regards the Administrative Agent, to the extent such loss or liability
resulted from the gross negligence, bad faith or wilful misconduct of the
Administrative Agent, as determined by the final, non-appealable judgment of a
court of competent jurisdiction. 17.4 Discretion Any liberty or power which may
be exercised or any determination which may be made under this Deed by the
Administrative Agent or any Receiver may be exercised or made in its absolute
and unfettered discretion without any obligation to give reasons. 18. FURTHER
ASSURANCES Each Chargor must, at its own expense, take whatever action the
Administrative Agent or a Receiver may reasonably require for: (a) creating,
perfecting or protecting any security intended to be created by or pursuant to
this Deed (including procuring that any third party creates a Security Interest
in favour of the Administrative Agent over any Security Asset to which it holds
the legal title as trustee, nominee or agent); (b) following an Enforcement
Event facilitating the realisation of any Security Asset; (c) facilitating the
exercise of any right, power or discretion exercisable by the Administrative
Agent or any Receiver in respect of any Security Asset; or (d) creating and
perfecting security in favour of the Administrative Agent (equivalent to the
security intended to be created by this Deed) over any assets of (i) Avaya UK,
whether or not they are English Assets; and (ii) any Foreign Chargor, to the
extent such assets are English Assets. This includes:



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen031.jpg]
29 1243436-LONSR01A - MSW (iii) the re-execution of this Deed; (iv) the
execution of any legal mortgage, charge, transfer, conveyance, assignment or
assurance of any property, whether to the Administrative Agent or to its
nominee; and (v) the giving of any notice, order or direction and the making of
any filing or registration, which, in any such case, the Administrative Agent
may think expedient (acting reasonably). 19. POWER OF ATTORNEY Each Chargor, by
way of security, irrevocably appoints the Administrative Agent and each Receiver
to be its attorney to take any action which that Chargor is obliged to take
under this Deed but which it has failed to take when required to do so under
this Deed within 5 Business Days of request by the Administrative Agent. Each
Chargor ratifies and confirms whatever any attorney does or purports to do under
its appointment under this Clause. 20. PRESERVATION OF SECURITY 20.1 Continuing
security This Security is a continuing security and will extend to the ultimate
balance of the Secured Obligations, regardless of any intermediate payment or
discharge in whole or in part. 20.2 Reinstatement (a) If any discharge (whether
in respect of the obligations of any Chargor or any security for those
obligations or otherwise) or arrangement is made in whole or in part on the
faith of any payment, security or other disposition which is avoided or must be
restored on insolvency, liquidation, administration or otherwise without
limitation, the liability of each Chargor under this Deed will continue or be
reinstated as if the discharge or arrangement had not occurred. (b) Each Secured
Party may concede or compromise any claim that any payment, security or other
disposition is liable to avoidance or restoration. 20.3 Waiver of defences
Without prejudice to Clause 22 (Release), the obligations of each Chargor under
this Deed will not be affected by any act, omission or thing which, but for this
provision, would reduce, release or prejudice any of its obligations under this
Deed (whether or not known to it or any Secured Party). This includes: (a) any
time, waiver or consent granted to, or composition with, any person; (b) any
release of any other person under the terms of any composition or arrangement;



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen032.jpg]
30 1243436-LONSR01A - MSW (c) the taking, variation, compromise, exchange,
renewal or release of, or refusal or neglect to perfect, take up or enforce, any
rights against, or security over assets of, any other person; (d) any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security; (e) any incapacity lack of power, authority or legal personality of or
dissolution or change in the members or status of any person; (f) any amendment
(however fundamental) or replacement of a Loan Document or any other document or
security or of the Secured Obligations; (g) any unenforceability, illegality,
invalidity or non-provability of any obligation of any person under any Loan
Document or any other document or security or of the Secured Obligations the
failure by any member of the Group to enter into or be bound by any Loan
Document; or (h) any insolvency or similar proceedings or any winding up,
dissolution administration, or re-organisation or other change in a Chargor or
any other person. 20.4 Immediate recourse Each Chargor waives any right it may
have of first requiring any Secured Party (or any trustee or agent on its
behalf) to proceed against or enforce any other right or security or claim
payment from any person or file any proof or claim in any insolvency,
administration, winding-up or liquidation proceedings relative to any other Loan
Party or any other person before claiming from that Chargor under this Deed.
20.5 Appropriations Until the Discharge Date, each Secured Party (or any trustee
or agent on its behalf) may without affecting the liability of any Chargor under
this Deed: (a) refrain from applying or enforcing any other moneys, security or
rights held or received by that Secured Party (or any trustee or agent on its
behalf) against those amounts; (b) apply and enforce them in such manner and
order as it sees fit (whether against those amounts or otherwise; and (c) hold
in an interest-bearing suspense account any moneys received from any Chargor or
on account of that Chargor’s liability under this Deed. 20.6 Non-competition
Unless: (a) the Discharge Date has occurred; or (b) the Administrative Agent
otherwise directs, no Chargor will, after a claim has been made or by virtue of
any payment or performance by it under this Deed:



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen033.jpg]
31 1243436-LONSR01A - MSW (i) be subrogated to any rights, security or moneys
held, received or receivable by any Secured Party (or any trustee or agent on
its behalf); (ii) be entitled to any right of contribution or indemnity in
respect of any payment made or moneys received on account of that Chargor’s
liability under this Clause; (iii) claim, rank, prove or vote as a creditor of
any Loan Party or its estate in competition with any Secured Party (or any
trustee or agent on its behalf); or (iv) receive, claim or have the benefit of
any payment, distribution or security from or on account of any Loan Party, or
exercise any right of set-off as against any Loan Party. Each Chargor must hold
on trust for and must immediately pay or transfer to the Administrative Agent
for the Secured Parties any payment or distribution or benefit of security
received by it contrary to this Clause or in accordance with any directions
given by the Administrative Agent under this Clause. 20.7 Additional security
(a) This Deed is in addition to and is not in any way prejudiced by any other
security now or subsequently held by any Secured Party. (b) No prior security
held by any Secured Party (in its capacity as such or otherwise) over any
Security Asset will merge into this Security. 20.8 No Prejudice This Security
shall not be prejudiced by any unenforceability or invalidity of any other
agreement or document or by any time or indulgence granted to a Chargor or any
other person, or the Administrative Agent (whether in its capacity as trustee or
otherwise) or any of the other Secured Parties or by any variation of the terms
of the trust upon which the Administrative Agent holds the Security or by any
other thing which might otherwise prejudice that Security. 20.9 Remedies and
Waivers No failure on the part of the Administrative Agent to exercise, or any
delay on its part in exercising, any rights under this Security shall operate as
a waiver of that right, nor shall any single or partial exercise of any right
under this Security preclude any further or other exercise of that or any other
right under this Security. 20.10 Partial Invalidity If, at any time, any
provision of this Deed is or becomes illegal, invalid or unenforceable in any
respect under the law of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions of this Deed nor of such provision
under the laws of any other jurisdiction shall in any way be affected or
impaired thereby and, if any part of the Security is invalid, unenforceable or
ineffective for any reason, that shall not affect or impair any other part of
the Security.



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen034.jpg]
32 1243436-LONSR01A - MSW 20.11 Deferral of Rights Until the Discharge Date, a
Chargor shall not exercise any rights which it may have by reason of performance
by it of its obligations under this Deed: (a) to be indemnified by any Obligor;
(b) to claim any contribution from any guarantor of any Obligor's obligations
under this Deed; and/or (c) to take the benefit (in whole or in part and whether
by way of subrogation or otherwise) of any rights of the Secured Parties under
the Loan Documents or of any other guarantee or security taken pursuant to, or
in connection with, this Deed by any Secured Party. 20.12 Security held by
Chargor No Chargor may, without the prior consent of the Administrative Agent,
hold any security from any other Loan Party in respect of that Chargor’s
liability under this Deed. Each Chargor will hold any security held by it in
breach of this provision on trust for the Administrative Agent. 21.
MISCELLANEOUS 21.1 Interest If a Chargor fails to pay any sums on the due date
for payment of that sum the Chargor shall pay interest on such sum (before and
after any judgment and to the extent interest at a default rate is not otherwise
being paid on that sum) in accordance with the provisions of section 2.08
(Interest) of the Credit Agreement. 21.2 Tacking Each Lender must perform its
obligations under the Credit Agreement (including any obligation to make
available further advances). 21.3 New Accounts (a) If any subsequent charge or
other interest affects any Security Asset, any Secured Party may open a new
account with any Loan Party. (b) If a Secured Party does not open a new account,
it will nevertheless be treated as if it had done so at the time when it
received or was deemed to have received notice of that charge or other interest.
(c) As from that time all payments made to that Secured Party will be credited
or be treated as having been credited to the new account and will not operate to
reduce any Secured Obligation. 21.4 Time deposits Without prejudice to any right
of set-off any Secured Party may have under any Loan Document or otherwise, if
any time deposit matures on any account a Chargor has with any Secured Party
within the Security Period when: (a) this Security has become enforceable; and



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen035.jpg]
33 1243436-LONSR01A - MSW (b) no Secured Obligation is due and payable, that
time deposit will automatically be renewed for any further maturity which that
Secured Party in its absolute discretion considers appropriate unless that
Secured Party otherwise agrees in writing. 21.5 Notice of assignment This Deed
constitutes notice in writing to each Chargor of any charge or assignment of a
debt owed by that Chargor to any other member of the Group and contained in any
Loan Document. 21.6 Perpetuity period The perpetuity period for the trusts in
this Deed is 125 years. 21.7 Financial Collateral (a) To the extent that the
assets mortgaged or charged under this Deed constitute “financial collateral”
and this Deed and the obligations of any Chargor under this Deed constitute a
“security financial collateral arrangement” (in each case for the purpose of and
as defined in the Financial Collateral Arrangements (No.2) Regulations 2003 (SI
2003 No. 3226)) the Administrative Agent shall have the right after this
Security has become enforceable to appropriate all or any part of that financial
collateral in or towards the satisfaction of the Secured Obligations. (b) For
the purpose of paragraph (a) above, the value of the financial collateral
appropriated shall be (i) in the case of cash, the amount standing to the credit
of each of the Security Accounts, together with any accrued but unposted
interest, at the time the right of appropriation is exercised; and (ii) in the
case of any other asset, such amount as the Administrative Agent may determine
having taken into account advice obtained by it from an independent investment
or accountancy firm of national standing selected by it. In each case, the
parties agree that the method of valuation provided for in this Deed shall
constitute a commercially reasonable method of valuation for the purposes of the
Regulations. 22. RELEASE (a) At the end of the Security Period (or as required
under the Loan Documents), the Administrative Agent must, at the request and
cost of the Chargors, take whatever action is reasonably necessary and within
its power to release the relevant Security Assets (whether in whole or in part)
from this Security subject to paragraph Error! Reference source not found.
below. (b) If any discharge or release of any Chargor of its obligations under
this Deed and/or of this Security is made in whole or in part on the faith of
any payment, security or other disposition which is avoided, rescinded or must
be restored or returned, the liability of each Chargor under this Deed and the
Security will continue or be reinstated as if the discharge or release had not
occurred.



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen036.jpg]
34 1243436-LONSR01A - MSW 23. COUNTERPARTS This Deed may be executed in any
number of counterparts and all of those counterparts taken together shall be
deemed to constitute one and the same instrument. 24. NOTICES 24.1
Communications in Writing Each communication to be made under or in connection
with this Deed shall be made in writing and, unless otherwise stated, shall be
made by email, fax or letter. 24.2 Addresses (a) Any notice or other
communication herein required or permitted to be given to a party to this Deed
shall be sent to the relevant party’s address set out in Clause 24.2(b) or as
set forth in the Credit Agreement or any substitute address, email, fax number
or department or officer as the relevant party may notify to the Administrative
Agent (or the Administrative Agent may notify to the other parties, if a change
is made by the Administrative Agent) by not less than five business days'
notice. (b) For the purposes of Clause 24.2(a) , the contact details of each
Chargor shall be as follows: Avaya UK To: Legal Department (UK) Ena Hunter –
Corporate Counsel, UK and Ireland Avaya House Cathedral Hill Guildford Surrey
GU2 7YL Tel: 01483 308332 Email: ehunter@avaya.com with a copy to: Legal
Department (US) Adele Freedman, VP and Deputy GC



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen037.jpg]
35 1243436-LONSR01A - MSW c/o Avaya Inc. 4655 Great American Parkway Santa
Clara, CA 95054 Tel: (408) 562-3400 Email: afreedman@avaya.com Avaya Ireland To:
The Atrium, Block A, Blackthorn Road, Sandyford Business Park, Sandyford, Dublin
18 Attention: Michael Murray mmurray@avaya.com with a copy to: Legal Department
(US) Adele Freedman, VP and Deputy GC c/o Avaya Inc. 4655 Great American Parkway
Santa Clara, CA 95054 Tel: (408) 562-3400 Email: afreedman@avaya.com Legal
Department (UK) Ena Hunter – Corporate Counsel, UK and Ireland Avaya House
Cathedral Hill Guildford Surrey GU2 7YL Tel: 01483 308332 Email:
ehunter@avaya.com



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen038.jpg]
36 1243436-LONSR01A - MSW Avaya GmbH To: Theodor-Heuss-Allee 112, 60486
Frankfurt am Main, Germany Attention: Wolfgang Zorn Area Controller DACH Tel:
+49 69 7505-6384 Mobile: +49 163 282 9920 with a copy to: Adele Freedman c/o
Avaya Inc. 4655 Great American Parkway Santa Clara, CA 95054 U.S.A. Michael Lee
ROPES & GRAY LLP Prudential Tower, 800 Boylston Street Boston, MA 02199-3600
U.S.A. 24.3 Delivery (a) Any communication or document made or delivered by one
person to another under or in connection with this Deed will only be effective:
(i) if by way of fax or email, when received in legible form; or (ii) if by way
of letter, when it has been left at the relevant address or, as the case may be,
five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen039.jpg]
37 1243436-LONSR01A - MSW (b) Any communication or document to be made or
delivered to the Administrative Agent under or in connection with this Deed
shall be effective only when actually received by the Administrative Agent and
then only if it is expressly marked for the attention of the department or
officer identified with the Administrative Agent’s communication details (or any
substitute department or officer as the Administrative Agent shall specify for
this purpose). 24.4 Notification of address, fax number and email address
Promptly upon receipt of notification of an address, fax number and email
address or change of address, email or fax number pursuant to Clause 24.2
(Addresses) or changing its own address, email or fax number, the Administrative
Agent shall notify the other parties. 24.5 English language (a) Any notice given
under or in connection with this Deed must be in English. (b) All other
documents provided under or in connection with this Deed must be: (i) in
English; or (ii) if not in English, and if so required by the Administrative
Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document. 25. GOVERNING LAW This Deed and any
non-contractual obligations arising out of or in connection with it are governed
by English law. 26. ENFORCEMENT 26.1 Jurisdiction of English courts (a) The
courts of England have exclusive jurisdiction to settle any dispute arising out
of or in connection with this Deed (including a dispute relating to the
existence, validity or termination of this Deed or any non-contractual
obligation arising out of or in connection with this Deed) (a "Dispute"). (b)
The parties to this Deed agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly no party
will argue to the contrary. (c) This Clause 26.1 is for the benefit of the
Secured Parties only. As a result, no Secured Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Secured Parties may take concurrent
proceedings in any number of jurisdictions. 26.2 Service of process (a) Without
prejudice to any other mode of service allowed under any relevant law, each
Chargor not incorporated in England and Wales irrevocably appoints Avaya UK as
its agent under this Deed for service of process in any proceedings before the
English courts in connection with this Deed (and Avaya UK, by its execution of
this Deed, accepts that appointment).



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen040.jpg]
38 1243436-LONSR01A - MSW (b) If any person appointed as process agent under
this Clause is unable for any reason to so act, the Avaya UK (on behalf of all
the Chargors) must immediately (and in any event within 3 Business Days of such
event taking place) appoint another agent on terms acceptable to the
Administrative Agent. Failing this, the Administrative Agent may appoint another
process agent for this purpose. (c) Each Chargor agrees that failure by a
process agent to notify it of any process will not invalidate the relevant
proceedings. 26.3 Waiver of immunity (a) Each Chargor irrevocably and
unconditionally: (i) agrees not to claim any immunity from proceedings brought
by a Secured Party against it in relation to this Deed and to ensure that no
such claim is made on its behalf; (ii) consents generally to the giving of any
relief or the issue of any process in connection with those proceedings; and
(iii) waives all rights of immunity in respect of it or its assets. 26.4 Waiver
of trial by jury EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY TRANSACTION
CONTEMPLATED BY THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN CONSENT TO TRIAL
BY THE COURT. This Deed has been executed and delivered as a deed on the date
stated at the beginning of this Deed.



--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen041.jpg]




--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen042.jpg]




--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen043.jpg]




--------------------------------------------------------------------------------



 
[ex1019uksecurityagreemen044.jpg]




--------------------------------------------------------------------------------



 